PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/549,578
Filing Date: 8 Aug 2017
Appellant(s): HAYAKAWA et al.



__________________
Tatsuya Sawada
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/02/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 3-6, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
 	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima (JP2004353036) in view of Ramanathan (NPL document:"Study of dislocations from continuous flattening anneal and its effect on magnetic properties of grain oriented electrical steel").
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-4 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8,11-12 and 15 of copending application'909 (copending Application No. 15/519,909) in view of Kuroki (JPH06158167A).
Claims 1-4 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-28 of copending application'370 (copending Application No. 15/774,370) in view of Kuroki (JPH06158167A).

 (2) Response to Argument
112 1st Written Description:  
Appellant argues in Page 12 of the Brief that because paragraph [0044] of instant specification articulates a reason to exclude nitriding, the language of instant claim 3 “without nitriding” would be clearly inherent in the disclosed method and hence the recitation “without nitriding” should not be considered new matter. Such argument is not persuasive for the following reasons:
First, provided below are the instant specification paragraphs [0040] and [0044] in their entirety:

    PNG
    media_image2.png
    84
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    613
    media_image3.png
    Greyscale


Second, prior to the unsupported amendment, it should be noted original claim 3 as filed on 08/08/2017 does not recite any “nitriding” step, nor the absence of, i.e. “without nitriding”.   Instant claim 3 was amended on 04/06/2020 to then further require “without not supported by original claim 3.
Third, as shown above, instant specification paragraph [0044]’s mere disclosure of the Nitrogen (N) content being less than 60 ppm in the steel sheet composition itself  (per par. [0040]) is insufficient to provide inherency support, because nitriding must result from a heat treatment process which diffuses an external nitrogen source by exposing the steel sheet in a N2 atmosphere into the surface of a metal to create a case-hardened surface.   Because nitriding occurs externally without changing or limiting the internal steel composition N content to less than 60 ppm, instant specification paragraph [0044] does not articulate a reason to exclude nitriding.  That is, the feature of “without nitriding” is not an inherent part of, nor apparent from, the disclosed method.
Lastly, it is worth noting that instant specification paragraph [0048] does state that “Sn has a function of suppressing the nitriding or oxidation of the steel sheet…”, and [0049] states that “Cu is a useful element that suppresses the nitriding or oxidation of the steel sheet…”.  However, even though these lone passages mention suppressing (i.e. curbing or restraining) the nitriding, this is not equivalent to, and does not provide literal nor implied support for, the improperly-added phrase “without nitriding”.  Put another way, the specification is open to including nitriding, and though the claims need not specifically recite a nitriding step if preferred, the application does not provide support for the explicit absolute exclusion of nitriding in the claimed method. 


103(a) Obviousness: 
Appellant argues in Page 16 of the Brief that the final office action merely compared the claimed ranges of Sb and P elements individually with the ranges disclosed in Takashima, while instant claim 1 requires combination of Sb and P.  Such argument is not persuasive for the following reasons:
First, it is noted that instant claim 1 recites a grain-oriented electrical steel sheet having, among other the elements:

    PNG
    media_image4.png
    47
    669
    media_image4.png
    Greyscale

That is, instant claim 1 merely claims Sb between 0.01 to 0.2%; and P between 0.02 to no more than 2 times the Sb amount.  Thus, it is agreed that claim 1 provides for the presence of both Sb and P in the recited amounts, just as Takashima does.   
Second, provided below are Takashima’s paragraphs [0020], [0023] and [0024] in their entirety.

    PNG
    media_image5.png
    218
    1553
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    621
    1568
    media_image6.png
    Greyscale

That is, Takashima discloses P: 0.01 to 0.2% and Sb: 0.01 to 0.2% as appropriately contained components that improve the magnetic properties (per par [0020]).  Hence, a person having ordinary skill in the art would look at the above paragraphs of Takashima for the combination of Sb and P with the ranges disclosed in Takashima for improving the magnetic properties.
Appellant argues in Page 17 of the Brief that there is no disclosure of claimed combination of Sb and P in the specific contents in Takashima’s Inventive Examples. Such argument is not persuasive for the following reasons:
First, it should be noted according to MPEP 2123 I, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert denied' 493 U.S. 975 (1989). See also Upsher-Smith Lobs, v. Pomlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 121.5 (Fed. Cir, 2005)  In the instant case, the fact Takashima discloses both Sb and P with minimum 0.01% meets instant claimed combination of Sb and P.  Takashima’s broad ranges of Sb and P also overlap presently claimed ranges with wide 
Second, also according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. In the instant case, nothing in Takashima expressly criticizes, discredits or discourages the disclosed combination of Sb and P.
Appellant argues in Page 18 of the Brief that appellant did not contest the criticality of claimed ranges of Sb and P but rather there is an advantageous effect of improving the magnetic property derived from the claimed combination of Sb and P in the specific contents over the grain oriented electrical steel satisfying only one of the ranges of Sb and P.  Such argument is not persuasive for the following reason:
	The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences otherwise would be obvious.   See Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985).   In the instant case, Takashima discloses in paragraphs [0020[0023[0024] as provided above that both Sb and P are elements to be appropriately contained for the purpose of improved magnetic properties.  Hence, Takashima has recognized the same advantageous effect of improving the magnetic properties from the combination of Sb and P as instant application claimed.
	
Appellant argues in Page 18 of the Brief that criticalities of claimed ranges of Sb and P are clearly shown in Figure 1 with a sufficient number of samples both inside and 

First, it is important to note that appellant did not contest the criticality of claimed ranges of Sb and P according to Paragraph 2 Page 18 of the Brief.
Second, to establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III.  In the instant case, instant claim 1 requires Sb 0.01-0.2%.  Figure 1 of instant application merely demonstrates Sb at 0%, 0.02%, 0.05% and 0.1%.  If Sb at 0% is considered a comparative sample outside and close to claimed lower range of 0.01, a second comparative sample outside and close to claimed upper range of 0.2 is not presented.   Because appellant fails to compare a sufficient number of tests outside the claimed range to show the criticality of the claimed range, any criticality of the claimed ranges of Sb and P are not shown in Figure 1.

Appellant agues in Page 19 of the brief that examiner has engaged in inappropriate piecemeal analysis based on appellant’s disclosure and improper hindsight reasoning in concluding that claims 1 and 3 are obvious under 103 over Takashima in view of Ramanathan.  
Such argument is not persuasive for the following reasons:

without any supporting evidence.
Second, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Ramanathan discloses the same grain oriented electrical steel sheet having similar steel sheet compositions of Takashima.  Ramanathan specifically discloses at page 47 paragraph 1 “In the second zone, the strip is performed 810-830 0C and maintained at N2-3%H2 atmosphere to prevent any oxidation of the strip and coating”, which reads upon the instant claim 3 limitation of “flattening annealing performed a temperature of 830 0C or more in an atmosphere having a H2 partial pressure of 0.3% or more”.  Therefore the motivation of “preventing any oxidation of the strip and coating” is provided directly from the Ramanathan reference, and not from appellant’s disclosure.  Hence, the combination of Takashima in view of Ramanathan is considered proper, absent any evidence and/or convincing arguments to the contrary.

Finally, Appellant argues in Page 19 of the Brief that the ODP rejection over co-pending application Nos 15/519,909 and 15/774,370 should be withdrawn in view of concurrently submitted terminal disclaimers on 03/02/2021.  Such argument is moot 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JENNY R WU/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
Conferees:
/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.